DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed March 22nd, 2021 have been fully considered but they are not persuasive.
Applicant argues that the modification of Casey et al. in view of Gamache et al. would render Casey unsatisfactory for its intended purpose.  Specifically, that by adding the window to the non-rectilinear portion would inhibit the sleeve to have suction to allow for liquid or gas to flow through the tool.
The Examiner respectfully disagrees with this assertion.  The fluid passage 20 is within outer tube 10 which is an intermediate tube spaced inside the rigid sheath and outside the inner tube 9.  The modification is set forth is to have the rigid sheath 11 comprise the window which is outside the fluid passage and would be adversely impact its ability to allow liquid or gas to flow through the too.  As a result, Applicant’s arguments and amendment are not found persuasive to overcome the rejections of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17, 19-21 and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Casey et al. (US 2012/0109130) in view of Gamache et al. (US 2012/0150301).
 	Regarding claim 15, Casey et al. discloses a guide for intramedullary reamer, having a central body (see figure below) adapted to be received in a medullary canal and defining an inlet opening (see figure below) and an outlet opening (see figure below), communicating with each other by an axial cavity (see figure below), passing 
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the non-rectilinear portion of Casey et al. to have a window as taught by Gamache et al. as an open or closed non-rectilinear portion are both known configurations for receiving a surgical tool. 	Regarding claim 16, Casey et al. disclose the non-rectilinear portion comprises at least a partially arcuate shape (figure 3B), with a concave part (see figure below) and a convex part (see figure below).  	Regarding claim 17, Casey et al. in view of Gamache et al. disclose the window is defined on the concave part of the non-rectilinear portion (figures 8A-8F). 	Regarding claim 19, Casey et al. disclose a central axis passing through the outlet opening and a central axis passing through the inlet opening form between them an angle comprised between 10° and 130° (figure 8). 	Regarding claim 20, Casey et al. disclose the angle is between 20° and 100° (figure 8)..

    PNG
    media_image1.png
    711
    1218
    media_image1.png
    Greyscale

 	Claims 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Casey et al. (US 2012/0109130) in view of Gamache et al. (US 2012/0150301) in view of Takeuchi (US 2014/0207142).
 	Regarding claim 18, Casey et al. in view of Gamache et al. disclose the claimed invention except for the non-rectilinear portion comprises a graduated scale for indicating the insertion depth of the reamer inside the medullary canal.

 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the non-rectilinear portion with a graduated scale as taught by Takeuchi as it allows quick measurement of the amount of bone that has been drilled. 	Regarding claim 22, Casey et al. in view of Gamache et al. fail to expressly teach or disclose an outer diameter of the central body is between 3 mm and 20 mm. 	Takeuchi discloses a central body (105, figure 1) having an outer diameter of between 3 and 20 mm (¶66) as it is an appropriate size for forming a hole in bone for receipt of a fastener (¶66). 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the central body of Casey et al. in view of Gamache et al. to have an outer diameter of between 3 and 20 mm as taught by Takeuchi as it is an appropriate size for forming a hole in bone for receipt of a fastener (¶66).
 	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Casey et al. (US 2012/0109130) in view of Gamache et al. (US 2012/0150301) in view of Weitzman et al. (US 2017/0007272).
 	Regarding claim 28, Casey et al. in view of Weitzman et al. disclose the claimed invention except for, i.e. are silent to, the guide being at least partially of plastic or a metal material..
 	Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Casey et al. (US 2012/0109130) in view of Gamache et al. (US 2012/0150301) in view of Dougherty et al. (US 2017/0100136).
 	Regarding claims 29,-30 Casey et al. in view of Gamache et al. disclose the claimed invention except for a bushing made of an anti-friction material is provided in proximity to the outer opening and is adapted to protect the moving parts of the reamer.
 	Dougherty et al. disclose the use of a bushing (116, figures 4, 11 and 13) made of an anti-friction material (¶94) in proximity to the outlet opening (@203, figure 10) adapted to protect the moving parts of the reamer (104, figure 3). 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the guide to have a bushing made of an anti-friction material be in proximity to the outlet opening of the guide as taught by Dougherty et al. as it prevents relative linear movement between the guide and reamer (¶96).
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the guide of Casey et al. in view of Gamache to have a .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375.  The examiner can normally be reached on Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775